Title: Enclosure: Power of Attorney from Thomas Jefferson to John Barnes for Bank of Columbia Dividends, 15 December 1816
From: Jefferson, Thomas
To: Barnes, John


            Know all men by these presents that I Thomas Jefferson of Monticello in Albemarle county of the state of Virginia, by virtue of the powers to me given by Thaddeus Kosciuzko late a General in the army of the United States, do hereby constitute and appoint John Barnes of Georgetown in the district of Columbia lawful attorney under my self of the sd Thaddeus, with full power to recieve for the sd Thaddeus, and in his name, all dividends of interest or profit due, or hereafter to become due on shares in the bank of Columbia, which are or may hereafter be holden or owned by the sd Thaddeus in the sd bank, and for the same to give discharges and acquittances, which shall be equally valid, and are hereby confirmed as if given by my self. Witness my hand and seal at Monticello aforesd this 15th day of December 1816.
            
              
                 Witness
                
                Th: Jefferson
              
              
                James L. Jefferson
                
                his seal
              
            
           